FILED
                           NOT FOR PUBLICATION
                                                                             DEC 12 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

NIKON CORPORATION,                               No. 17-17148

              Petitioner-Appellee,               D.C. No. 5:17-mc-80071-BLF

 v.
                                                 MEMORANDUM*
GLOBALFOUNDRIES U.S., INC.,

              Respondent-Appellant.


                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                     Argued and Submitted December 7, 2017
                            San Francisco, California

Before: GRABER and N.R. SMITH, Circuit Judges, and SIMON,** District Judge.

      GlobalFoundries U.S., Inc., timely appeals the district court’s order, in

response to a request by Nikon Corporation pursuant to 28 U.S.C. § 1782(a),

requiring GlobalFoundries to produce documents and other information.

Reviewing the magistrate judge’s decision for abuse of discretion, Four Pillars

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
Enters. Co. v. Avery Dennison Corp., 308 F.3d 1075, 1078 (9th Cir. 2002), we

affirm.

      The statutory requirements for discovery indisputably are met. The district

court carefully considered the factors described by the Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264 (2004). On this record,

we cannot conclude that the court abused its "broad discretion" in ordering

discovery limited to documents physically located within the United States.

Akebia Therapeutics, Inc. v. FibroGen, Inc., 793 F.3d 1108, 1112 (9th Cir. 2015).

      For example, even for the documents located both in the United States and

abroad, the second Intel factor is met because Nikon’s experts stated, in unrebutted

declarations, that the foreign tribunals would welcome the discoverable evidence.

Similarly, we are unpersuaded that the discovery order imposes an undue burden

on GlobalFoundries, the fourth Intel factor. We note that the magistrate judge

ordered Nikon to pay GlobalFoundries’ reasonable out-of-pocket discovery

expenses. Even if an alternative weighing of the factors were reasonable, the

district court’s decision was not "(1) illogical, (2) implausible, or (3) without

support in inferences that may be drawn from the facts in the record." Mujica v.

AirScan Inc., 771 F.3d 580, 589 (9th Cir. 2014) (internal quotation marks omitted).

Moreover, no bright-line rule exists in the statute, Supreme Court law, or our


                                           2
precedents—and we decline to create one—to the effect that discovery must be

denied for the sole reason that the same items are found in another country.

      AFFIRMED.




                                          3